Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1, has limitations of  an auto-stop start system for a vehicle, the auto-stop start system having a control unit with an auto-stop start function controlling stop and start of an engine of the vehicle, the control unit being configured to reactivate the auto-stop start function after a predetermined duration of a temporary deactivation, the predetermined duration of the temporary deactivation of the auto-stop start function being selectable by means of the control device, wherein the control unit is configured to reactivate the auto-stop start function after a predetermined distance travelled by the vehicle which distance is selectable by means of the control device.
Claims 2-11 depend from claim 1 and are allowed for the allowable features of claim 1. 
Claims 12 has limitation of method comprises the steps of temporarily deactivating an auto-stop start function of the auto-stop start system by a control device manoeuvrable by an operator of the vehicle, and reactivating the auto-stop start function by a control unit after a predetermined duration of a temporary deactivation, and selecting the predetermined duration of the temporary deactivation of the auto-stop start function by means of the control device, wherein reactivating the auto-stop start function after a predetermined distance travelled by the vehicle which distance is selectable by means of the control device.
Claim 13 depends from claim 12 and is allowed due to its dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 3pm M-F .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARNOLD CASTRO/Examiner, Art Unit 3747          

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747